DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                                                                                                                                         Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/30/2022 has been entered.

Status of Claims
Claims 1-20 are pending.
Claims 1 and 14-17 are allowed.
Claims 2-7, 10, 12-13, 18 and 20 are rejected.
Claim 19 is objected to.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 in Applicant’s responses filed 09/30/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 recite “wherein transmitting comprises transmitting the acoustic radiation force impulse…”, and “wherein transmitting comprises transmitting the acoustic radiation force impulse…”, however, claim 1 from which claims 2 and 12 depend already recites “transmitting, with an ultrasound scanner, an acoustic radiation force impulse…”, hence it is unclear if the transmitting in claim 2 refers to the transmitting in claim 1 or a different transmitting. For purposes of the examination, the transmitting in claim 2 is being interpreted to refer back to the transmitting in claim 1. 
Claims 3 and 4 recite “wherein detecting with the four or more receive beams at four or more locations comprises…” and “wherein detecting comprises detecting with simultaneous parallel beamforming”, respectively, however, claim 1 from which claim 3 depends already recites “detecting, with the ultrasound scanner, displacements of the tissue generated in response to the transmitting…”, hence it is unclear if the detecting in claim 3 refers to the detecting in claim 1 of a different detecting. For purposes of the examination, the detecting of claim 3 is being interpreted to refer to the detecting in claim 1.
Claims 5, 6 and 12 recite “wherein locating comprises determining an amount of shift of tissue from a reference”, “wherein locating comprises locating the wave from spatial distribution of the displacements”, and “…wherein locating comprises determining multiple peaks in the displacements as a function of the location for each of the multiple times”, respectively, however, claim 1 from which claims 5, 6 and 12 depend recites “…locating a greatest of the displacements of the four or more locations by comparison of the displacements of the four or more locations”, hence it is unclear if the locating in claim 5 is referring to the locating in claim 1 or a different locating. For purposes of the examination, the locating in claim 5 is being interpreted to refer to the claim 1 locating.  
Claim 7 recites “wherein calculating comprises fitting a line to the greatest of the displacements as a function of time and calculating the velocity as a slope of the line”, however claim 1 from which claim 7 depends recites calculating a velocity of a wave caused by the transmitting…”, hence it is unclear if the calculating in claim 7 is referring to the calculating in claim 1 or a different calculation. For examination purposes, the calculating in claim 7 is being interpreted to refer to the calculating in claim 1.
Claim 10 recites “wherein estimating comprises identifying a steady state offset in the displacements as a function of the locations”, however, claim 9 from which claim 10 depends recites “…estimating contribution of physiological motion to the displacements”, hence it is unclear if the estimating in claim 10 refers to the estimating in claim 9 or different estimating. For examination purposes the estimating in claim 10 is being interpreted to refer to the estimating in claim 9. 
Claim 13 recites “wherein calculating comprises matching the pattern to the multiple peaks”, however claim 1 from which claim 13 ultimately depends recites calculating a velocity of a wave caused by the transmitting…”, hence it is unclear if the calculating in claim 13 is referring to the calculating in claim 1 or a different calculation. For examination purposes, the calculating in claim 13 is being interpreted to refer to the calculating in claim 1.
Claim 18 recites “determining a characteristic of a wave generated by the excitation pulse from a comparison of the simultaneously measured displacements”. However, the limitation prior, recites “measured displacements at the different locations”, hence there is insufficient antecedence for the recitation of “the simultaneously measured displacements”.
Claim 20 recites “wherein measuring comprises measuring the displacements in response to the excitation pulse in a pattern of excitation pulses…”, however, claim 18 from which claim 20 depends recites “measuring, using an ultrasound scanner, displacements in response to an excitation pulse”, and hence it is unclear if the measuring in claim 20 refers to the same measuring in claim 18 or a different measuring. For examination purposes, the measuring in claim 20 is being interpreted to refer to the measuring in claim 18.
Claims 19-20 are rejected based on their respective dependencies on claim 18.


Withdrawn Rejections
	Pursuant of applicant's amendments filed on 07/15/2020, the rejection made to claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nightingale, K., "Acoustic Radiation Force Impulse (ARFI) Imaging: a Review”, Current Medical Imaging Rev. 2011 November 1; 7(4): 328–339, in view of Brunke, S., US 20120065507.

	Regarding claim 18, Nightingale teaches a non-transitory computer readable storage medium having stored therein data representing instructions executable by a programmed processor for acoustic radiation force impulse imaging, the storage medium (in the third paragraph on page 9 Nightingale states that “The majority of the studies discussed above were performed with diagnostic, commercially available ultrasound transducers, and customized research Antares or S2000 scanners (Siemens Healthcare, Ultrasound Business Unit, Mountain View, CA USA), which have been modified to allow custom beam sequencing and raw data storage, with offline data processing” and hence is inherent that the system would include a non-transitory computer readable storage medium having stored therein data representing instructions executable by a programmed processor for acoustic radiation force impulse imaging, the storage medium with instructions ) comprising instructions for: measuring, using an ultrasound scanner, displacements in response to an excitation pulse, the displacements measured simultaneously at different locations (fig. 4a for the graph of displacements at a center position, and lateral positions 0.4mm, 0.8mm, 1.2mm, 1.6mm, and 2.0mm. On page 4, the second paragraph includes that there is a sequential interrogation at these lateral positions and the third paragraph includes measuring the displacement response); 
	determining a characteristic (shear wave speeds and shear moduli which are derived (i.e. inverse slope) from the line(s) of fig. 4 (c) on page 17) of a wave generated by the excitation pulse from a comparison (i.e. the generated plot/line of Fig. 4c which represents the TTP values for the different displacement curves of Fig. 4a at different lateral positions provides a comparison of the different displacements of Fig. 4a) of the simultaneously measured displacements (see fourth paragraph on page 7 for the time-of-flight shear wave speed estimation as a function of the comparison (i.e. plot/line of Fig. 4 (c ) ) among the different lateral displacements). 
	Nightingale does not teach outputting the characteristic.
	However, Brunke teaches an ARFI imaging (see paragraph 21) system (fig. 8 and paragraph 90) for outputting the characteristic (see paragraph 87 for the display of a characteristic function of a tissue). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Nightingale’s system to output the characteristic, as taught by Brunke, as such presenting information about the region of interest to the clinician (see paragraph 87). 
	
	Regarding claim 20, Nightingale in view of Brunke teaches all the limitations of claim 18.
	Nightingale further teaches wherein measuring comprises measuring the displacements in response to the excitation pulse in a pattern of excitation pulses, the displacements measured after transmission of the entire pattern (see fourth and fifth paragraphs of page 4 for the sequential interrogation).

Allowable Subject Matter
Claims 1 and 14 are allowed.
The claims are allowable for the reasons set forth on pages 1-11 of the decision of the Patent Trial and Appeal Board delivered on 08/02/2022, which is hereby incorporated by reference. As noted therein, and as argued on pages 1-3 of Appellant’s Reply brief filed 10/19/2021, the claimed invention requires that “for each of the multiple times, locating a greatest of the displacements of the four or more locations by comparison of the displacements of the four or more locations; calculating a velocity of a wave caused by the transmitting, the velocity being calculated as a function of the greatest displacements from the multiple times” whereas the closest prior art of record fails to calculate velocity as a function of the greatest displacements from the multiple times as claimed .
Corollary, claim 14 recites “a processor configured to locate a peak in the responses over the locations at each of the times and determine a velocity of the wave from the peaks”. The closest prior art of record fail to teach or suggest locating a peak in the responses over the locations at each of the times and determining a velocity of the wave from the peaks, as required by claim 14.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 19 recites “wherein determining comprises locating a peak in the simultaneously measured displacements at the different locations for each of the other times and calculating a velocity as the characteristic from the peaks of the other times”. The prior art of record, Nightingale, K., "Acoustic Radiation Force Impulse (ARFI) Imaging: a Review”, Current Medical Imaging Rev. 2011 November 1; 7(4): 328–339, in view of Brunke, S., US 20120065507, in combination teach determining a greatest displacement among a plurality of displacements but fail to teach a velocity as a characteristic from the located peaks in the simultaneously measured displacements at the different locations for each of the other times as claimed by claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793